MEMORANDUM **
Jose Luis Martinez Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to remand. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying the motion to remand where Martinez Hernandez did not demonstrate prima facie eligibility for adjustment of status. See id. at 994.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.